Exhibit 10.B(i)

 

Transition Agreement

 

This TRANSITION AGREEMENT (this “Agreement”) is entered into as of February 28,
2004 (the “Effective Date”) by and between Ecolab Inc., a Delaware corporation
with its principal place of business in St. Paul, Minnesota (the “Company”), and
Allan L. Schuman, a resident of Minnesota (“Schuman”).

 

Recitals

 

A.                                   Schuman is currently employed by the
Company as its Chairman of the Board and Chief Executive Officer.

 

B.                                     The Company and Schuman entered into an
Employment Agreement (Management) on December 19, 1994 (the “Employment
Agreement”) relating to, among other things, non-competition, non-hiring or
inducement of Company employees and assignments of inventions.

 

C.                                     Schuman has indicated his desire to
resign as Chief Executive Officer of the Company effective upon the date and
subject to the terms and conditions as provided for in this Agreement.

 

D.                                    The Company desires to employ Schuman
following his resignation as Chief Executive Officer in order to provide for an
appropriate transition to a new Chief Executive Officer.  The Compensation
Committee (the “Compensation Committee”) and the Board of Directors (the
“Board”) of the Company desire that Schuman continue to serve as Chairman of the
Board following his resignation as Chief Executive Officer.  The Company further
desires to engage Schuman as a consultant following the termination of his
employment with the Company, in order to retain Schuman’s expertise, historical
knowledge, and contacts.

 

E.                                      The parties desire to resolve all
present and potential issues between them relating to Schuman’s employment,
Schuman’s services for the Company, and the termination of his employment, and
have agreed to the full resolution of any such issues as provided for in this
Agreement and the Exhibits to this Agreement.

 

Agreements

 

In consideration of the mutual promises and provisions contained in this
Agreement, the parties, intending to be legally bound, agree as follows:

 

1.                                       Employment.

 

(a)                                  Resignation Date.  Schuman shall resign as
Chief Executive Officer of the Company effective July 1, 2004, unless Schuman
and the Board shall

 

1

--------------------------------------------------------------------------------


 

otherwise mutually agree in writing.  The effective date of such resignation as
Chief Executive Officer is referred to in this Agreement as the “Resignation
Date.”

 

(b)                                 Employment Through Resignation Date.  From
the date of this Agreement through the Resignation Date, Schuman shall remain
employed by the Company as its Chief Executive Officer.  During such period, he
shall continue to report to the Board and shall faithfully and to the best of
his ability devote his full time and skills to such employment as Chief
Executive Officer.

 

(c)                                  Employment Following Resignation Date. 
From and after the Resignation Date through December 31, 2004 (the “Employee
Transition Date”), the Company agrees to continue to employ Schuman, during
which period he shall have responsibility for assisting with the transition to
the new Chief Executive Officer and special project matters as determined by the
Board.  In addition, as long as he shall continue as Chairman of the Board
during such period, he also shall have the responsibilities of the Chairman of
the Board.  It is understood by the parties that until the Employee Transition
Date, Schuman’s principal obligation will be to the Company as its employee.

 

(d)                                 Early Termination of Employment. Schuman’s
employment under this Agreement may be terminated prior to the Employee
Transition Date as follows:  (i) by the Company for Cause or in the event
Schuman shall resign as Chief Executive Officer prior to the Resignation Date or
as Chairman of the Board or a member of the Board prior to the Employee
Transition Date; (ii) by Schuman for any reason upon 30 days prior written
notice to the Company; (iii) upon the death or Disability of Schuman; or (iv) by
mutual written consent of the Company and Schuman.  For purposes of this
Agreement, “Disability” shall have the meaning given to it in the Company’s 1999
Management Performance Incentive Plan, as such plan may be reapproved by the
Company shareholders (the “MPIP”).  If Schuman’s employment under this Agreement
is terminated pursuant to this Section 1(d) prior to the Employee Transition
Date, Sections 4 and 5 of this Agreement shall be of no further force or
effect.  Upon such termination of employment, Schuman will be paid base salary
and benefits accrued through the date of termination of his employment in
accordance with the normal practices of the Company.

 

(e)                                  Cause.  For purposes of this Agreement,
“Cause” shall mean:

 

(1)                                  a persistent failure by Schuman to perform
the duties of his positions hereunder, which failure is willful and deliberate
on the part of Schuman and constitutes gross neglect of duties by Schuman and
which is not remedied within 30 days after receipt of written notice thereof;

 

2

--------------------------------------------------------------------------------


 

(2)                                  a willful and material breach of any of
Schuman’s representations and warranties contained in this Agreement; or

 

(3)                                  the conviction of Schuman for a felony if
the act or acts constituting the felony is or are substantially detrimental to
the Company or its reputation.

 

2.                                       Compensation until Employee Transition
Date.

 

(a)                                  Salary.  While Schuman is employed by the
Company during 2004, regardless of the capacity in which he is so employed, the
Company shall pay Schuman a base salary at an annual rate of $1,000,000. 
Payments shall be made in installments in accordance with the customary payment
schedule for officers of the Company.

 

(b)                                 Bonus.  The Compensation Committee has
determined, pursuant to the terms of the MPIP, that Schuman shall be a
participant in the MPIP in calendar year 2004 and shall be eligible for the
maximum cash award bonus based on achievement of defined performance goals
(subject to downward discretionary adjustments by the Compensation Committee as
permitted under the MPIP).  Such determination by the Compensation Committee
shall remain in full force and effect, and payment for 2004 to Schuman under the
MPIP shall be made in accordance with the terms of the MPIP.  If the performance
goals included in the bonus award under the MPIP for 2004 are achieved in a
manner that would entitle Schuman to a payment of at least $750,000 (or, if
Schuman’s employment with the Company terminates before the Employee Transition
Date for any of the reasons specified in 1(d) of this Agreement, a prorated
portion of $750,000 based on the portion of 2004 that Schuman is employed by the
Company) but for the downward discretionary adjustment by the Compensation
Committee, the Compensation Committee agrees that, unless such termination is by
the Company for Cause, it will not exercise its discretion to reduce Schuman’s
2004 award below $750,000 (or such prorated portion of $750,000 as applicable).

 

(c)                                  Employee Benefits. While Schuman is
employed by the Company hereunder, he shall be eligible to continue to
participate in such employee benefit plans and programs of the Company in which
he is currently participating and in accordance with the terms of such plans and
programs, to the extent that Schuman meets the eligibility requirements for each
individual plan or program, at the same level as generally applicable to other
executive officers of the Company, and subject to the Company’s right to modify
or discontinue any such plan or program.  Without limiting the generality of the
preceding sentence, Schuman shall be entitled, during his employment hereunder,
to benefits of the nature referred to in Section 5(b)(1), (3) and (4).

 

3

--------------------------------------------------------------------------------


 

(d)                                 Stock Options.  As of the date of this
Agreement, the Compensation Committee has granted Schuman an option to purchase
310,000 shares of common stock of the Company, at a per share exercise price
equal to 100% of the Fair Market Value, as defined in the Company’s 2002 Stock
Incentive Plan (the “Stock Plan”), as of the date of this Agreement, of a share
of common stock of the Company, pursuant to the terms of the Stock Plan and the
non-statutory stock option agreement attached to this Agreement as Exhibit A. 
This Agreement will not affect or alter any of the previous agreements in effect
between the Company and Schuman pertaining to any previous grants of stock
options to Schuman.

 

3.                                       Chairmanship and Board of Directors. 
During and following Schuman’s employment with the Company, Schuman shall
continue to serve on the Board, and as its Chairman, in accordance with the
certificate of incorporation and by-laws of the Company.  His term as Chairman
of the Board shall continue until the earliest of his resignation therefrom, his
death or Disability, his removal from the Chairmanship by the Board, the Board’s
election of a successor Chairman, or his ceasing to be a member of the Board. 
His term as a member of the Board of Directors shall continue until his
resignation or removal from the Board or until a successor shall have been duly
elected.  The Company and Schuman agree that nothing stated in this Agreement
shall require (a) Schuman to continue to serve as Chairman or as a member of the
Board, (b) the Board to continue to retain Schuman as its Chairman, or (c) the
Board or any committee of the Board to nominate Schuman for reelection to the
Board at the expiration of his term.  However, the existing policy of the
Company limiting membership on the board solely because a member is a former
Chief Executive Officer or has reached age 70 shall not apply to Schuman on or
prior to December 31, 2005.  Schuman’s service on the Board or as Chairman of
the Board, or the termination of such service, shall have no effect on Schuman’s
continued employment pursuant to Section 1, except as otherwise specifically
provided in Section 1(d).  The obligation of the Company to employ Schuman until
the Employee Transition Date shall not limit the Board’s right to replace
Schuman as Chairman without Cause at any time prior to the Employee Transition
Date.

 

4.                                       Compensation as Chairman of the Board
After Employee Transition Date.

 

(a)                                  Fees.  If Schuman continues as an employee
of the Company until the Employee Transition Date and thereafter serves during
calendar year 2005 as non-employee Chairman of the Board of the Company (or if
the Board shall not elect him to serve as Chairman of the Board in 2005 for any
reason other than Cause, death or Disability, notwithstanding Schuman’s
willingness to serve as a member of the Board and Chairman of the Board in
2005), Schuman shall, during calendar year 2005, receive annual compensation of
$500,000, payable in equal monthly installments on or before the last day of
each month.  If Schuman shall cease to be a member of the Board or Chairman of
the Board of the Company prior to December 31, 2005 (except in the event of his

 

4

--------------------------------------------------------------------------------


 

removal by the Board as Chairman for any reason other than Cause, death or
Disability), such annual compensation shall be pro-rated for the portion of 2005
that he serves as Chairman.

 

(b)                                 Non-Employee.  During 2005, Schuman shall
not be an employee of the Company and shall not be entitled to any employee
benefits of the Company.

 

(c)                                  Post 2005 Compensation.  If Schuman shall
continue as Chairman of the Board beyond December 31, 2005 by mutual agreement
of the Board and Schuman, compensation for such continuing service shall be
mutually determined in writing by the Company and Schuman.

 

5.                                       Consulting Services.  Immediately
following the Employee Transition Date and for a ten-year period ending on the
earlier of December 31, 2014, or Schuman’s death (the “Consulting Term”), the
Company shall engage Schuman, and Schuman shall accept such engagement, as a
consultant to the Board on the following terms:

 

(a)                                  Services; Availability.  Schuman will
provide input and advice as reasonably requested from time to time by the Board
and/or the Company’s Chief Executive Officer, it being understood that the
consulting services rendered by Schuman in any year (excluding such services, if
any, to be provided as Chairman of the Board of the Company or as a director of
the Company) shall not exceed 200 hours.  Schuman’s services hereunder shall
include, without limitation:

 

(1)                                  services that promote the goodwill of the
Company and provide the Company with the benefit of his experience;

 

(2)                                  timely execution and delivery of such
acknowledgements, instruments, certificates, and other ministerial documents
(including without limitation, certification as to specific actions performed by
Schuman in his capacity as an officer or director of the Company) as may be
necessary or appropriate to formalize and update applicable corporate records;

 

(3)                                  cooperation with the Company and
performance of such actions as reasonably requested by the Company in connection
with any legal proceedings, investigations or litigation in which the Company is
involved or otherwise has an interest; and

 

(4)                                  discussion and consultation with the
Company regarding business matters that Schuman was involved with while employed
by the Company.

 

5

--------------------------------------------------------------------------------


 

Schuman shall render such services to the Board and/or the Company upon
reasonable notice and at such time or times as may be mutually convenient to the
parties. Schuman shall devote his best efforts to the performance of services to
the Board under this Section, but he may engage in employment or other business
activities during the Consulting Term, and such employment or other business
activities during the Consulting Term may constitute his principal activities. 
Schuman has advised the Company that such other employment or business
activities will constitute his principal activities during the Consulting Term.

 

(b)                                 Compensation.  Schuman’s sole compensation
for his consulting services during the Consulting Term pursuant to this
Section 5 shall be in the form of the following benefits:

 

(1)                                  Vehicle.  The Company shall continue the
Executive Vehicle Program for Schuman under the present terms for a period of
five years from the first day of the Consulting Term.

 

(2)                                  Office. The Company shall reimburse Schuman
for all reasonable costs and expenses incurred by Schuman in connection with
setting up an office in Florida, including any such reasonable costs and
expenses incurred prior to the date of this Agreement.  Such office may be set
up prior to commencement of the Consulting Term. In addition, during the
Consulting Term the Company shall pay all reasonable costs and expenses
necessary to maintain said office, including rent, the costs and expenses of a
computer, telecommunications services (including telephone, internet access, and
a WATS line), furniture, and an administrative assistant.

 

(3)                                  Financial Planning Services.  The Company
will provide reasonable financial planning services to Schuman and his spouse
through December 31, 2009.  In the event of Schuman’s earlier death, such
services will be provided to Schuman’s spouse at the Company’s expense through
December 31, 2009.

 

(4)                                  Physicals.  The Company will provide for
reasonable annual executive physicals for Schuman through the earlier of the
last day of the Consulting Term or December 31, 2009.

 

(c)                                  Expenses.  During the Consulting Term, the
Company shall reimburse Schuman for all reasonable and necessary out-of-pocket
business, travel and entertainment expenses incurred by Schuman in the
performance of the duties and responsibilities hereunder, subject to advance
approval by the Company and the Company’s normal policies and procedures for
expense verification and documentation.

 

6

--------------------------------------------------------------------------------


 

(d)                                 Status; Authority. The parties acknowledge
and agree that during the Consulting Term, Schuman shall not be an employee of
the Company and that Schuman’s status hereunder is that of an independent
contractor providing services to the Company.  Schuman shall alone be
responsible for the conduct of his business and his employees, agents and
subcontractors, and shall not be subject to the control of the Company.  Schuman
neither expects nor desires that the Company: (i) withhold from any fees due and
payable to him any taxes – state, federal, income, social security or otherwise;
(ii) pay with respect to Schuman any fees or taxes for workers’ compensation or
unemployment compensation; or (iii) provide Schuman with any other benefits
customarily provided to employees.  Schuman acknowledges and agrees that it is
his responsibility to make all estimated and other necessary federal and state
tax payments arising from compensation received by Schuman pursuant to
Section 5(b).

 

6.                                       Mutual Release.  Simultaneously with
the execution of this Agreement, Schuman and the Company will execute a mutual
release in the form attached to this Agreement as Exhibit B  (the “Release”). 
This Agreement will not be interpreted or construed to limit the Release in any
manner and the existence of any dispute respecting the interpretation or alleged
breach of this Agreement will not nullify or otherwise affect the validity or
enforceability of this Release.

 

7.                                       Schuman’s Representations and
Warranties.  Schuman represents and warrants to the Company as follows:

 

(a)                                  Good Faith.  At all times that he was an
employee, officer, or director of the Company prior to the date of this
Agreement, Schuman acted in good faith, had no reasonable cause to believe that
his conduct was unlawful, and reasonably believed that his conduct was in or not
opposed to the best interests of the Company.

 

(b)                                 Capacity: Enforceability.  Schuman has the
legal capacity to execute and deliver this Agreement and the Release and to
perform his obligations hereunder and thereunder.  This Agreement and the
Release are the legal, valid and binding obligations of Schuman, enforceable in
accordance with their respective terms.

 

(c)                                  Company Statements.  Schuman has not relied
upon any statements or representations made by the Company or its attorneys,
written or oral, including but not limited to statements regarding tax or legal
matters pertaining to actions contemplated by this Agreement, other than the
statements set forth in this Agreement and the Release.

 

7

--------------------------------------------------------------------------------


 

8.                                       Company’s Representations and
Warranties.  The Company represents and warrants to Schuman as follows:

 

(a)                                  Capacity: Enforceability.  The execution
and delivery of this Agreement and the Release on behalf of the Company have
been duly authorized by all necessary corporate action of the Company.  This
Agreement and the Release are the legal, valid and binding obligations of the
Company, enforceable in accordance with their respective terms.

 

(b)                                 Schuman Statements.  The Company has not
relied upon any statements or representations made by Schuman or his attorneys,
written or oral, pertaining to actions contemplated by this Agreement, other
than the statements set forth in this Agreement and the Release.

 

9.                                       Mutual Confidentiality.

 

(a)                                  Non-Disclosure.  Schuman and the Company
will not disclose or discuss the terms of this Agreement and the Release (the
“Confidential Information”) to or with anyone at any time, except as provided in
Section 9(b) below.

 

(b)                                 Exceptions.

 

(1)                                  It will not be a violation of this
Agreement for the Company to disclose Confidential Information in reports to
governmental agencies as required by law or regulation, including but not
limited to, disclosure as required by federal securities laws and regulations or
any federal or state tax authority.  It is understood and agreed that this
Agreement and summaries thereof will be disclosed in filings with the Securities
and Exchange Commission and summarized in proxy statements disseminated to
shareholders of the Company.

 

(2)                                  It will not be a violation of this
Agreement for the parties to acknowledge the existence of this Agreement and the
expected continuing relationships in response to any inquiry regarding Schuman’s
retirement as Chief Executive Officer of the Company.

 

(3)                                  It will not be a violation of this
Agreement for Schuman to disclose Confidential Information to his spouse,
attorneys, accountants or tax advisors, or to otherwise disclose any
Confidential Information that the Company has previously publicly disclosed.

 

(4)                                  It will not be a violation of this
Agreement for Schuman to disclose to employers and prospective employers that he
is constrained from

 

8

--------------------------------------------------------------------------------


 

certain activities as a result of the terms of this Agreement and the Employment
Agreement.  Nor will it be a violation of this Agreement for Schuman to inform
Company employees who ask him about employment opportunities outside the Company
that the terms of the Employment Agreement preclude him from engaging in certain
activities that could interfere with their employment with the Company.

 

(5)                                  It will not be a violation of this
Agreement for either party to disclose Confidential Information to the Company’s
auditors, its attorneys, or its directors, officers, employees, and agents who
have a legitimate reason to obtain the Confidential Information in the course of
performing their duties or responsibilities for the Company.

 

(6)                                  It will not be a violation of this
Agreement for either party to disclose Confidential Information in connection
with any litigation or arbitration proceeding involving the parties’ rights or
obligations under this Agreement, the Employment Agreement, or the Release.

 

10.                                 Non-Disparagement.  Schuman will act to
promote the goodwill of the Company and will not malign, defame or disparage the
reputation, character, image, products, or services of the Company, or the
reputation or character of the Company’s directors, officers, employees, or
agents.  The Company will not authorize any of its officers, directors,
employees or agents acting on its behalf to malign, defame or disparage the
reputation or character of Schuman, and will take appropriate and reasonable
actions to prevent any such person from doing so.  Nothing in this Section 10
will be interpreted to limit in any manner the exercise of fiduciary
responsibilities of any person as an officer or director of the Company, or to
prohibit any person from giving truthful information in response to a valid
subpoena or court order.

 

9

--------------------------------------------------------------------------------


 

11.                                 Full Compensation; Termination of Other
Agreements and Policies.

 

(a)                                  Full Compensation.  Schuman acknowledges
and understands that the payments made and other consideration provided by the
Company under this Agreement will fully compensate Schuman for and extinguish
any and all of the potential claims Schuman is releasing in the Release,
including without limitation, any claims for attorneys’ fees and costs and any
and all claims for any type of legal or equitable relief.  Schuman agrees that
such payments are in lieu of any severance payments to which he may be entitled
under any other agreements, plans, policies or arrangements of the Company.

 

(b)                                 Termination of Other Agreements and
Policies.  The Change in Control Severance Compensation policy of the Company
from and after this date shall no longer apply to Schuman, and Schuman shall be
entitled to no benefits thereunder.  For purposes of any agreement, plan, policy
or arrangement providing payments or benefits to non-employee directors of the
Company only, Schuman shall not be deemed to be a non-employee director during
his service as a member of the Board.  Nothing in this Agreement shall be
interpreted to modify Schuman’s rights or benefits under any medical or
retirement plan of the Company in which Schuman is a participant.

 

12.                                 Charitable Contributions and Foundation.

 

(a)                                  Charitable Contribution.  As part of its
charitable giving program, the Company intends that charitable contributions
will be made by the Company (unless made by the Company’s foundation), in the
aggregate amount of $1,000,000, to a charity or charities jointly designated by
Schuman and the Company or the foundation within the Company’s or the
foundation’s charitable giving guidelines.  Schuman will cooperate with the
Company or the foundation in making such joint designation or designations prior
to December 31, 2004.

 

(b)                                 Foundation.  Schuman agrees to serve as
Chairman of the Company’s foundation for an initial term of one year if selected
by the board of directors of the foundation, subject to the terms and conditions
of the foundation’s charter documents.  The Board believes that it would be
beneficial for Schuman to serve the foundation in that capacity during such
term.  Continuation of Schuman’s term as Chairman of the foundation beyond the
initial one year term may be mutually agreed to by Schuman and the foundation.

 

13.                                 Legal Representation.  Schuman acknowledges
that he consulted with his own attorney before executing this Agreement and the
Release, that he has had a full

 

10

--------------------------------------------------------------------------------


 

opportunity to consider this Agreement and the Release, and that he has had a
full opportunity to ask any questions that he may have concerning this Agreement
and the Release, and the settlement of his potential claims against the Company.

 

14.                                 Taxes.  The Company will deduct from any
payments made to Schuman under this Agreement any withholding or other taxes
that the Company is required to deduct, if any, under applicable law.  Except to
the extent taxes are withheld by the Company, Schuman shall be solely
responsible for the payment of all taxes due and owing with respect to wages,
benefits, consulting fees, and other compensation provided to him hereunder.

 

15.                                 Assignment.  The rights and obligations of
the Company under this Agreement will inure to the benefit of and be binding
upon the successors and assigns of the Company.  Schuman may not assign this
Agreement or any rights hereunder.  Any purported or attempted assignment or
transfer by Schuman of this Agreement or any of Schuman’s duties,
responsibilities, or obligations hereunder will be void.

 

16.                                 Miscellaneous.

 

(a)                                  Notices.  Notices required to be given
under this Agreement must be in writing and will be deemed to have been given
when personally served, sent by courier or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, to the last known
residence address of Schuman or, in the case of the Company, to its principal
office, to the attention of the Board, or to such other address as either party
may have furnished to the other in writing in accordance herewith, except that
notice of change of address will be effective only upon receipt by the other
party.

 

(b)                                 Governing Law.  The validity,
interpretation, performance, and enforcement of this Agreement will be governed
by the laws of the State of Minnesota without regard to conflicts-of-laws
provisions that would require application of any other law.

 

(c)                                  Jurisdiction and Venue.  Schuman and the
Company consent to jurisdiction of the Hennepin County, Minnesota district court
and/or United States District Court for the District of Minnesota, for the
purpose of resolving all claims for enforcement or breach of this Agreement. 
Any such actions must be brought in such courts.  Each party consents to
personal jurisdiction over such party in the state and/or federal courts of
Minnesota and hereby waives any defense of lack of personal jurisdiction or
forum non conveniens.

 

(d)                                 Severability.  In the event any provision of
this Agreement is held illegal or invalid for any reason, such illegality or
invalidity will not in any way affect the

 

11

--------------------------------------------------------------------------------


 

legality or validity of any other provision hereof and such illegal or invalid
provision will be deemed severed from this Agreement.

 

(e)                                  Entire Agreement.  Except for any and all
agreements or understandings related to Schuman’s stock options (which have not
been affected or altered by this Agreement except as provided in Section 2(d)),
this Agreement, the Release, the Employment Agreement, and the Option Agreement
set forth the entire understanding between the Company and Schuman, and there
are no understandings other than as set forth in this Agreement, the Release,
the Employment Agreement, and the Option Agreement. This Agreement may not be
altered or amended, except by a writing executed by the party against whom such
alteration or amendment is to be enforced.  This Agreement, the Release, and the
Option Agreement do not supercede the Employment Agreement.

 

(f)                                    Counterparts.  This Agreement may be
simultaneously executed in any number of counterparts, and such counterparts
executed and delivered, each as an original, will constitute but one and the
same instrument.

 

(g)                                 Captions and Headings.  The captions and
section headings used in this Agreement are for convenience of reference only,
and will not affect the construction or interpretation of this Agreement or any
of the provisions hereof.

 

(h)                                 Waivers.  No failure on the part of either
party to exercise, and no delay in exercising, any right or remedy hereunder
will operate as a waiver thereof; nor will any single or partial exercise of any
right or remedy hereunder preclude any other or further exercise thereof, or the
exercise of any other right or remedy granted hereby or by any related document
or by law.  No single or partial waiver of rights or remedies hereunder, nor any
course of conduct of the parties, will be construed as a waiver of rights or
remedies by either party (other than as expressly and specifically waived).

 

(i)                                     Reliance By Third Parties.  This
Agreement is intended for the exclusive benefit of the parties hereto and their
respective heirs, executors, administrators, personal representatives,
successors, and permitted assigns, and no other person or entity has any right
to rely on this Agreement or to claim or derive any benefit therefrom, absent
the express written consent of the party to be charged with such reliance or
benefit.

 

**[signature page follows]

 

12

--------------------------------------------------------------------------------


 

The parties have signed this Agreement as of the dates set forth below their
respective signatures below.

 

 

ECOLAB INC.

ALLAN L. SCHUMAN

 

 

 

 

By:

 /s/ Les S. Biller

 

 /s/ Allan L. Schuman

 

 

Les S. Biller

Signature

 

 

 

 

 

Its:

Chairman of the Compensation

Dated:

02/18/04

 

 

Committee of the Board of

 

 

 

Directors

 

 

 

 

 

 

Dated:

 02/18/04

 

 

 

 

13

--------------------------------------------------------------------------------